Case 3:20-cv-02910-L Document 266 Filed 06/11/21   Page 1 of 40 PageID 4401



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS


COMMODITY FUTURES TRADING             PLAINTIFFS MEMORANDUM OF LAW
COMMISSION, and                       IN SUPPORT OF RECEIVER’S
                                      MOTION TO COMPEL
ALABAMA SECURITIES COMMISSION,
STATE OF ALASKA, ARIZONA
CORPORATION COMMISSION,               Case No.: 3-20-CV-2910-L
CALIFORNIA COMMISSIONER OF
BUSINESS OVERSIGHT, COLORADO          Judge: Judge Sam A. Lindsay
SECURITIES COMMISSIONER, STATE
OF DELAWARE, STATE OF FLORIDA,
OFFICE OF THE ATTORNEY GENERAL,
STATE OF FLORIDA, OFFICE OF
FINANCIAL REGULATION, OFFICE OF
THE GEORGIA SECRETARY OF STATE,
STATE OF HAWAII, SECURITIES
ENFORCEMENT BRANCH, IDAHO
DEPARTMENT OF FINANCE, INDIANA
SECURITIES COMMISSIONER, IOWA
INSURANCE COMMISSIONER,
DOUGLAS M. OMMEN, OFFICE OF THE
KANSAS SECURITIES COMMISSIONER,
KENTUCKY DEPARTMENT OF
FINANCIAL INSTITUTIONS, MAINE
SECURITIES ADMINISTRATOR, STATE
OF MARYLAND EX REL MARYLAND
SECURITIES COMMISSIONER,
ATTORNEY GENERAL DANA NESSEL
ON BEHALF OF THE PEOPLE OF
MICHIGAN, MISSISSIPPI SECRETARY
OF STATE, NEBRASKA DEPARTMENT
OF BANKING & FINANCE, OFFICE OF
THE NEVADA SECRETARY OF STATE,
NEW MEXICO SECURITIES DIVISION,
THE PEOPLE OF THE STATE OF NEW
YORK BY LETITIA JAMES, ATTORNEY
GENERAL OF THE STATE OF NEW
YORK, OKLAHOMA DEPARTMENT OF
SECURITIES, SOUTH CAROLINA
ATTORNEY GENERAL, SOUTH
CAROLINA SECRETARY OF STATE,
SOUTH DAKOTA DEPARTMENT OF
LABOR & REGULATION, DIVISION OF
Case 3:20-cv-02910-L Document 266 Filed 06/11/21   Page 2 of 40 PageID 4402



INSURANCE, COMMISSIONER OF THE
TENNESSEE DEPARTMENT OF
COMMERCE AND INSURANCE, STATE
OF TEXAS, WASHINGTON STATE
DEPARTMENT OF FINANCIAL
INSTITUTIONS, WEST VIRGINIA
SECURITIES COMMISSION, AND STATE
OF WISCONSIN.

Plaintiffs,

v.

TMTE, INC. a/k/a METALS.COM, CHASE
METALS, INC., CHASE METALS, LLC,
BARRICK CAPITAL, INC., LUCAS
THOMAS ERB a/k/a LUCAS ASHER a/k/a
LUKE ASHER, and SIMON BATASHVILI,

Defendants;

and

TOWER EQUITY, LLC,

Relief Defendant.
     Case 3:20-cv-02910-L Document 266 Filed 06/11/21                                             Page 3 of 40 PageID 4403



                                                     TABLE OF CONTENTS

PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF RECEIVER’S MOTION TO
COMPEL ........................................................................................................................................ 1

I.         PROCEDURAL HISTORY................................................................................................ 2

II.        FACTS ................................................................................................................................ 3

           A.         Defendants Engaged in a Sophisticated Nationwide Precious Metals
                      Fraudulent Scheme that Defrauded Elderly Investors Out of Their Retirement
                      Savings .................................................................................................................... 3

           B.         Defendants’ Extensive Commingling of Funds, Contemptuous Dissipation of
                      Restrained Funds, and the Massive Amounts of Missing Victim Funds Justify
                      the Receiver’s Demand for Transparency and an Accounting of the Source of
                      Funds Paid to the Bradley/Quinn Attorneys ........................................................... 8

III.       ARGUMENT .................................................................................................................... 11

           A.         The Receiver Is Entitled to Know and Investigate the Source of the Retainer..... 11

           B.         Bradley/Quinn Attorneys Must Document Their Assail Inquiry, Disclose
                      Whatever Information Was Obtained by this Inquiry, and Provide an
                      Accounting to the Receiver Regarding the Source of the Funds Used for
                      Their Retainer ....................................................................................................... 13

           C.         The Bradley/Quinn Attorneys Have No Legal Basis to Refuse to Provide the
                      Information Requested by the Receiver Because Information Regarding the
                      Source of Funds Paid to the Bradley/Quinn Attorneys Is Not Privileged............. 16

IV.        CONCLUSION ................................................................................................................. 19




                                                                         i
  Case 3:20-cv-02910-L Document 266 Filed 06/11/21                                          Page 4 of 40 PageID 4404



                                               TABLE OF AUTHORITIES


Cases                                                                                                                          Page(s)

Crites, Inc., v. Prudential Ins. Co. of America,
 322 U.S. 408 (1944) .................................................................................................................. 11

Eberhard v. Marcu,
 530 F.3d 122 (2d Cir. 2008) ...................................................................................................... 11

EEOC v. BDO USA, L.L.P.,
 876 F.3d 690 (5th Cir. 2017) ..................................................................................................... 17

FTC v. Assail, Inc.,
 410 F.3d 256 (5th Cir. 2005) .............................................................................................. Passim

FTC v. Johnson,
 2013 WL 4039069 (D. Nev. Aug. 5, 2013) ............................................................................... 15

FTC v. Network Servs. Depot, Inc.,
 617 F.3d 1127 (9th Cir. 2010) ................................................................................................... 14

FTC v. Sharp,
 1991 WL 214076 (D. Nev. Jul. 23, 1991) ................................................................................. 18

FTC v. Williams, Scott & Assoc., LLC,
 2015 WL 7351993 (N.D. Ga. Sep. 22, 2015) ............................................................................ 18

Harris v. United States,
 413 F.2d 316 (9th Cir. 1969) ..................................................................................................... 17

In re Bell & Beckwith,
  838 F.2d 844 (6th Cir.1988) ...................................................................................................... 13

In re Grand Jury Proceedings,
  517 F.2d 666 (5th Cir. 1975) ..................................................................................................... 17

In re Moffitt, Zwerling & Kemler, P.C.,
  846 F. Supp. 463 (E.D. Va. 1994), aff'd, 83 F.3d 660, 665 (4th Cir. 1996) .............................. 18

Jones v. Wells Fargo Bank, N.A.,
  666 F.3d 955 (5th Cir. 2012) ..................................................................................................... 11

Najjar v. United States,
 2003 WL 21254772 (S.D. Ind. Apr.11, 2003) ........................................................................... 18

                                                                    ii
  Case 3:20-cv-02910-L Document 266 Filed 06/11/21                                        Page 5 of 40 PageID 4405




O’Donnell v. Sullivan,
 364 F.2d 43 (1st Cir. 1966), cert. denied, 385 U.S. 969 (1966) ................................................ 17

SEC v. First Security Bank of Utah, N.A.,
  447 F.2d 166 (10th Cir. 1971), cert. denied, 404 U.S. 1038 (1972) ......................................... 17

SEC v. W Financial Grp., LLC,
  2009 WL 636540 (N.D. Tex. Mar. 9, 2009) .............................................................................. 17

U.S. v. Ponder,
 475 F.2d 37 (5th Cir. 1973) ....................................................................................................... 17

Zacarias v. Stanford Int’l Bank, Ltd.,
  945 F.3d 883 (5th Cir. 2019) ..................................................................................................... 11




                                                                  iii
    Case 3:20-cv-02910-L Document 266 Filed 06/11/21               Page 6 of 40 PageID 4406



    PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF RECEIVER’S MOTION
                            TO COMPEL


         Plaintiffs—U.S. Commodity Futures Trading Commission and 30 sovereign states (State

Attorneys General and State Securities Administrators)—respectfully submit this Memorandum

of Law in Support of the Receiver’s 1 Motion To Compel (“Receiver’s Motion to Compel”)

(Docket Entry (“D.E.”) 254). 2 The Receiver has moved to compel the law firms of Bradley Arant

Boult Cumming, LLP and Quinn Emanuel Urquhart & Sullivan, LLP (“Bradley/Quinn

Attorneys”) to disclose the source of any retainer or security interest they received in order to

represent Defendants Simon Batashvili (“Batashvili”) and Lucas Thomas Erb a/k/a Lucas Asher

a/k/a Luke Asher (“Asher”).

        Plaintiffs support the Receiver’s Motion to Compel and respectfully request that the

Court order the Bradley/Quinn Attorneys to provide the requested information because: (1) the

Receiver is entitled to the information pursuant to the Court’s Orders; 3 (2) the Bradley/Quinn

Attorneys must document their inquiry pursuant to FTC v. Assail, Inc., 410 F.3d 256 (5th Cir.

2005), disclose and document whatever information was obtained by this inquiry, and provide an

accounting to the Receiver regarding the source of the funds used for their retainer; and (3) the

Bradley/Quinn Attorneys have no legal basis to refuse to provide the information requested by




1
  The Court appointed Kelly Crawford as Receiver in the SRO. The Consent Preliminary
Injunction converted the temporary receivership into a permanent receivership.
2
 Plaintiffs incorporate by reference, the Receiver’s Motion to Compel, D.E. #254, and Fact
Appendix D.E. #255.
3
  The Statutory Restraining Order (“SRO”) (D.E. #16), Consent Order of Preliminary Injunction
(“Consent Order”) as to Defendants Asher and Batashvili (D.E. #165), and Consent Order as to
the Corporate Defendants (“Entities Consent Order”) (D.E. #164) are collectively referred to as
“Court’s Orders.”
                                                  1
    Case 3:20-cv-02910-L Document 266 Filed 06/11/21                Page 7 of 40 PageID 4407



the Receiver because the information related to the source of funds paid to Bradley/Quinn

Attorneys is not privileged.

                                   I. PROCEDURAL HISTORY

        On September 22, 2020, Plaintiffs filed a Complaint for Permanent Injunction, Civil

Monetary Penalties, and Other Equitable Relief (“Complaint”), alleging that Defendants are

perpetrating a nationwide precious metals fraud scheme targeting elderly and retirement aged

victims. (D.E. #2). Contemporaneously with the filing of the Complaint, Plaintiffs moved the

Court for an SRO which Judge David C. Godbey granted the same day. (D.E. # 4-6; 11-12; 16). 4

The Complaint alleges that from at least September 1, 2017 through the present (“Relevant

Period”), Defendants perpetrated a massive nationwide fraudulent scheme that solicited and

received over $185 million in investors’ funds from at least 1,600 persons throughout the United

States for the purpose of purchasing gold and silver bullion. (D.E. #2). On October 14, 2020, the

Court entered the Consent Order and Entities Consent Order.

        On March 30, 2021, the Bradley/Quinn Attorneys filed their Notice of Limited

Appearance (D.E. #231) and their Motion to Modify Preliminary Injunction for the purpose of

paying attorneys’ fees (“Attorney’s Fee Motion”) (D.E. #232). On April 16, 2021, the Receiver

sent correspondence to the Bradley/Quinn Attorneys requesting an accounting of all assets or

security interests received from Asher and Batashvili to fund their firms’ retainer, if any, or for

other purposes (collectively “Retainer”). Receiver’s Motion to Compel at ¶4. This

correspondence specifically requested the Bradley/Quinn Attorneys identify the source of the




4
 Plaintiffs incorporate by reference, Plaintiffs’ Motion for an Ex Parte Restraining Order,
Memorandum of Law in Support of an Ex Parte Restraining Order and their Fact Appendix with
supporting exhibits and declarations (“SRO Application”) D.E. # 4-6; 12.

                                                  2
    Case 3:20-cv-02910-L Document 266 Filed 06/11/21              Page 8 of 40 PageID 4408



monies and collateral, provide copies of any documents evidencing such payments or security

agreements, and disclose the due diligence conducted to ensure the monies or security interests

were not subject to the Court’s Orders. Id. To-date, the Bradley/Quinn Attorneys refuse to

provide any information requested by the Receiver as to source of funds. Id. at 5-8. This refusal

necessitated the Receiver’s Motion to Compel. Id. at 8.

        On May 24, 2021, the Court referred the Receiver’s Motion to Compel to United States

Magistrate Judge Rene Harris Toliver for hearing, if necessary, and determination. D.E. #256.

                                             II. FACTS

     A. Defendants Engaged in a Sophisticated Nationwide Precious Metals Fraudulent
        Scheme that Defrauded Elderly Investors Out of Their Retirement Savings

        The SRO Application 5 has an extensive and comprehensive recitation of the relevant

facts and discusses in detail the applicable law. Each allegation in the Complaint is supported by

admissible evidence. 6 The Complaint alleges that from at least September 1, 2017 through the

present (“Relevant Period”), Defendants perpetrated a nationwide fraud scheme that solicited and

received over $185 million in investors’ funds from at least 1,600 persons throughout the United

States for the purpose of purchasing gold and silver bullion (“Precious Metals Bullion”) (D.E.

#2). 7 Relief Defendant Tower Equity received transfers of investor money from Defendants or



5
 The SRO Application is supported by a 1,490-page fact appendix that contains, among other
things, the sworn statements of 38 declarants and numerous supporting exhibits. (“SRO Fact
Appendix”) (D.E. #12). It is incorporated by reference as if fully set forth herein.
6
 The citations that begin with: “D.E. #12” refer to the SRO Fact Appendix. The citations that
begin with: “Fact Appendix to Plaintiffs’ Memorandum In Support of Receiver’s Motion to
Compel” are citations to the Fact Appendix filed as part of this filing.
7
 D.E. #12: Gomersall Dec. ¶¶ 19, 23, 25, 28, 51 (App. pp. 9-12, 17); Gomersall Dec. Att. G and
J (App. pp. 86 and 100).



                                                3
     Case 3:20-cv-02910-L Document 266 Filed 06/11/21              Page 9 of 40 PageID 4409



directly from investors that represent ill-gotten gains of Defendants’ fraudulent scheme to which

the Relief Defendant has no legitimate claim. 8

          Defendants’ nationwide fraudulent scheme is particularly egregious because Defendants

targeted a vulnerable population of mostly elderly or retirement-aged persons—between the ages

of sixty and ninety—with little experience in precious metals. 9 Defendants’ solicitations also

targeted politically conservative and Christian investors. 10 Defendants instructed their sales

representatives or other agents to concentrate their solicitations on these persons to gain access to

their qualified retirement savings, including but not limited to, retirement savings held in an IRA,

401k, 457b, TSP, insurance, and annuity; and then convince the victims to rollover their

qualified retirement savings into Self-Directed IRAs (“SDIRA”) in order purchase Precious

Metals Bullion. 11

          Defendants deceived investors into using over $140 million of their retirement savings to

purchase fraudulently overpriced Precious Metals Bullion. 12 By making material

misrepresentation and omissions, Defendants deceived investors into purchasing precious metals

at prices averaging from one hundred (100) percent to over three hundred (300) percent over the

base melt value or spot price of the Precious Metals Bullion (“Prevailing Market

Price”). 13 Defendants directed investors to purchase specific Precious Metals Bullion at grossly



8
    D.E. #12: Gomersall Dec. ¶¶ 24-26 (App. pp. 10-11); Gomersall Dec. Att. M (App. p. 106).
9
    D.E. #12: Planer Dec. ¶¶ 14, 43-44, 75, and 233 (App. pp. 271, 282-83, 296, 325-26).
10
     D.E. #12: Planer Dec. ¶¶ 20, 29, 197, 244 and 276 (App. pp. 274, 277, 319, 327, 334).
11
     D.E. #12: Planer Dec. ¶¶ 29 (App. p. 277).
12
     D.E. #12: Planer Dec. ¶ 43 (App. p. 282); Gomersall Dec. ¶¶ 52-54 (App. p. 18).
13
     D.E. #12: Samuelson Dec. ¶¶ 49-50 (Section VIIII) (App. pp. 247-49).



                                                  4
 Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 10 of 40 PageID 4410



inflated prices that bore no relationship to the Prevailing Market Price. 14 In particular,

Metals.com 15 failed to disclose that what Metals.com was charging investors vastly exceeded

what Metals.com represented. 16 In fact, Defendants knew or had a reckless disregard for the truth

that virtually every investor lost the vast majority of their funds invested in fraudulently

overpriced Precious Metals Bullion. 17

          During the relevant period, Metals.com executed with investors two Customer

Agreements for the purchase of Precious Metals Bullion. 18 Section 3(a) of both Customer

Agreements states: “Within the Precious Metals industry, the difference between [M]etals cost

on the day of the purchase (for the Precious Metals Customer has agreed to buy) and the retail

price quoted to Customer is known as the ‘Spread’” (herein: “Spread”). 19 The Spread charged to

investors pursuant to Customer Agreements represents the difference between what Metals.com

paid for the Precious Metals Bullion and what they charged investors. 20 Customer Agreement #2

was substantially similar to Customer Agreement #1, except that it represented that the Spread

Metals.com charged on IRA Precious Metals Bullion transactions was significantly smaller. 21




14
     D.E. #12: Planer Dec. ¶¶ 52, 142-44 (App. pp. 285, 309-10).
 Defendants TMTE, Inc., d/b/a Metals.com, Chase Metals, LLC, Chase Metals, Inc., Access
15

Unlimited, LLC are collectively referred to herein as “Metals.com”
16
     D.E. #12: Planer Dec. ¶¶ 7, 93, and 125 (App. pp. 269-70, 299, 306).
17
     D.E. #12: Samuelson Dec. ¶¶ 49-50 (Section VIIII) (App. pp. 247-49).
18
     D.E. #12: Gomersall Dec. ¶¶ 58-60 (App. p. 21); Gomersall Dec. Att. AA (App. pp. 198-206).
19
  D.E. #12: Gomersall Dec. ¶ 60 (App. p. 21); Gomersall Dec. Att. AA and BB (App. pp. 198-
206 and 208-15); Samuelson Dec. ¶ 44 (App. p. 246).
20
  D.E. #12: Gomersall Dec. ¶¶ 60, 66 (App. pp. 21, 23); Gomersall Dec. Att. AA (App. pp. 198-
206).
21
     D.E. #12: Gomersall Dec. ¶ 63 (App. p. 22); Gomersall Dec. Att. BB (App. pp. 208-15).



                                                  5
 Case 3:20-cv-02910-L Document 266 Filed 06/11/21                  Page 11 of 40 PageID 4411



Customer Agreement #2 represented that the Spread on IRA Precious Metals Bullion transaction

only varies between two percent and nineteen point nine percent (2% to 19.9%), rather than (2%

to 33%). 22 This is a material purported reduction in the Spread. Though the Spread in Section

3(a) subpart (i) of Customer Agreement #2 remains (1 to 5%), Customer Agreement #2

materially changes Section 3(a) subpart (ii) to read: “that [M]etals’s Spread on exclusive

products from the Government mint is generally between one percent and nineteen point nine

percent (1% to 19.9%). 23 Spreads for exclusive gold and silver products and Numismatic coins

and bars are often in the range of approximately one percent and nineteen point nine (1% to

19.9%).” 24

           The specific Precious Metals Bullion fraudulently sold by Defendants to investors are

Polar Bear Bullion 25 and Barrick Bullion. 26As part of the scheme to defraud, the Spreads on

Polar Bear Bullion were materially and exorbitantly higher than those represented in the

Customer Agreements. In fact, Metals.com knew or had a reckless disregard for the truth that the

Spreads charged by Metals.com to their elderly or retirement-aged investors for the Polar Bear

Bullion averaged:

           1. 128 percent for Silver Royal Canadian Mint Polar Bear Bullion;




22
     Id.
23
     Id.
24
     Id.
25
  The 1/2 ounce Silver Royal Canadian Mint Polar Bear Bullion; the 1/10 ounce Gold Royal
Canadian Mint Polar Bear Bullion; and the 1/4 ounce Gold British Standard Bullion are
collectively “Polar Bear Bullion.”
 The 1/10 ounce Silver Spade Guinea; 1/10 ounce Silver Britannia; and 1/10 ounce Gold Royal
26

Canadian Wildlife Series are collectively “Barrick Bullion.”



                                                   6
 Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 12 of 40 PageID 4412



          2. 91 percent for Gold Royal Canadian Mint Polar Bear Bullion; and

          3. 108 percent for Gold British Standard Bullion. 27

          In fact, none of the actual Spreads on Polar Bear Bullion fell within the range of Spreads

represented to investors in the Customer Agreements. Defendants knew or had a reckless

disregard for the truth that the Spreads that they were charging investors on Polar Bear Bullion

vastly exceeded the ranges in the Customer Agreements. Metals.com failed to disclose to

investors the true Spreads and excessive markups on Polar Bear Bullion that they were charging

them. 28 Instead, Metals.com instructed their sales representatives or other agents to represent to

investors inflated prices for Polar Bear Bullion and provide investors with sales invoices

showing exorbitant prices that had no reasonable relation to the Prevailing Market Price. 29

Defendants failed to disclose to its investors that the fraudulently overpriced Polar Bear Bullion

and Barrick Bullion materially impacted their ability to profit and the risk of loss. 30

          When investors received account statements from their SDIRA administrators showing

an account value—the accurate value of the Precious Metals Bullion based on the Prevailing

Market Price of the bullion—that was significantly smaller than what was misrepresented to

investors, Defendants engaged in misrepresentations to conceal their fraud. 31 Defendants

perpetuated their fraudulent scheme by falsely representing to investors who questioned the




27
     D.E. #12: Samuelson Dec. ¶¶ 49-50 (Section VIIII) (App. pp. 247-49).
28
     D.E. #12: Planer Dec. ¶¶ 7, 93, and 125 (App. pp. 269-70, 299, 306).
29
     D.E. #12: Planer Dec. ¶¶ 52, 142-144 (App. pp. 285, 309-10).
30
     D.E. #12: Samuelson Dec. ¶¶ 10, 11, 50, 61 (App. pp. 241, 249, 253).
31
     D.E. #12: Planer Dec. ¶¶ 47-50 (App. pp. 283-85).



                                                   7
 Case 3:20-cv-02910-L Document 266 Filed 06/11/21                Page 13 of 40 PageID 4413



grossly inflated cost of the Precious Metals Bullion after purchase that they were rare and

collectible numismatic or semi-numismatic precious metals that carried a premium far above the

base melt value of the precious metal. 32 These statements were false because the Precious Metals

Bullion were not rare, numismatic, or semi-numismatic metals. Id. The Precious Metals Bullion

were worth significantly less than the value Defendants misrepresented to investors because they

carried no additional premium over the Prevailing Market Price. Id.

        In sum, Defendants operated a fraudulent scheme where virtually every elderly investor

lost the vast majority of their funds invested in fraudulently overpriced Precious Metals Bullion

as soon as they consummated a transaction. These losses immediately became massive ill-gotten

gains for the Defendants.

     B. Defendants’ Extensive Commingling of Funds, Contemptuous Dissipation of
        Restrained Funds, and the Massive Amounts of Missing Victim Funds Justify the
        Receiver’s Demand for Transparency and an Accounting of the Source of Funds
        Paid to the Bradley/Quinn Attorneys

        The Receiver’s Motion to Compel has an extensive and comprehensive recitation of the

relevant facts to the instant motion—it is incorporated by reference in footnote 2 supra. In the

interest of avoiding duplication of the Receiver’s Motion to Compel, Plaintiffs wish to briefly

outline certain pertinent facts.

        The evidence in the record shows that substantial commingling of funds occurred and

that investor funds held by the various entities owned or controlled by Asher and Batashvili were




32
  D.E. #12: Gomersall Dec. ¶¶ 55-56, 72-73 (App. pp. 18-21, 26-29); Gomersall Dec. Att. Z, FF
(App. pp. 192-97, 223-26); Samuelson Dec. ¶¶ 49-50, 50-52, 60-61 (Section VIIII) (App. pp.
247-49, 253).



                                                 8
 Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 14 of 40 PageID 4414



transferred, dissipated, or diverted by the Defendants. 33 These commingled investor funds were

dispersed without regard for corporate formalities or distinctions. 34 This commingling of funds

was integral to the operation of this massive fraudulent scheme. 35

          Asher and Batashvili controlled a myriad of interrelated entities whose assets are part of

the Receivership Estate and so are restrained by the Court’s Orders. 36 The Receiver’s subsequent

investigation uncovered approximately thirty entities that properly belong within the

Receivership Estate (“Affiliated Entities”). D.E. # 228 and 230. On March 22, 2021, the Court

held: “[a]ccordingly, the court finds that the following Affiliated Entities were owned or

controlled by one or more of the Defendants and/or Relief Defendant on September 22, 2020 . . .

.” D.E. # 230. The Court ordered:

                 It is, therefore, hereby ordered, that the following Affiliated
                 Entities are included within the definition of “Receivership
                 Defendants” for purposes of identifying the “Receivership Estate”
                 and are subject to the SRO, [Consent Order], and the [Entities
                 Consent Order]. . . .

Id. This extensive network of interconnected entities and their assets are subject to the Court’s

Orders—notably, the asset freeze and cooperation requirements. These restrained assets cannot

be the source of funds used to pay a Retainer to the Bradley/Quinn Attorneys.

          Further, both Asher and Batashvili violated the Court’s Orders by surreptitiously

dissipating restrained funds for their own benefit. On December 15, 2020, the Court found Asher

in contempt, via an agreed-to order, for violating the SRO and Consent Order. (D.E. # 216).



33
     Fact Appendix to Plaintiffs’ Memorandum In Support of Receiver’s Motion to Compel, ¶¶ 5-6.
34
     Fact Appendix to Plaintiffs’ Memorandum In Support of Receiver’s Motion to Compel, ¶ 6.
35
     Fact Appendix to Plaintiffs’ Memorandum In Support of Receiver’s Motion to Compel, ¶ 7.
36
  Fact Appendix to Plaintiffs’ Memorandum In Support of Receiver’s Motion to Compel, ¶¶ 8-
10.

                                                   9
 Case 3:20-cv-02910-L Document 266 Filed 06/11/21                 Page 15 of 40 PageID 4415



Asher admitted and confessed that he made improper transfers of approximately $550,000 in

violation of the SRO. Id. Similarly, pending before the Court is a contempt application against

Batashvili. D.E. # 250. The evidence shows that Batashvili transferred at least $492,500 of

Receivership assets to his family members to hide these funds from the Receiver and the

Plaintiffs. 37 It is noteworthy and highly suspect that both Asher and Batashvili concealed and

dissipated approximately $500,000 of victim funds—funds clearly restrained by the SRO—

within a few days of each other. This brings to mind the old adage: “there is no such thing as

coincidences.”


          To-date, the Receiver has only recovered approximately $10 million out of the over $185

million that Defendants solicited and received from victims. 38 Investigation continues into other

potentially suspect money transfers. Given Asher’s and Batashvili’s aggressive efforts to

conceal personal and corporate assets and systematically transfer and dissipate restrained funds,

the Court should be wary about the provenance of any funds or assets provided to the

Bradley/Quinn Attorneys. These funds are likely tainted or associated with this fraud. In that

regard, the Bradley/Quinn Attorneys must produce the requested items and then the Receiver

should be given an opportunity to investigate the source of any funds purportedly to be used for

attorneys’ fees by the Bradley/Quinn Attorneys.




37
     D.E. #251: Crawford Decl. ¶¶ 7-8; and App. at 22, 24, 26-27, 29-33, 35.
38
     Receiver’s Motion to Compel at ¶ 14; see also Receiver’s Third Report at p. 4 (D.E. # 233).
                                                 10
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                      Page 16 of 40 PageID 4416



                                             III. ARGUMENT

   A. The Receiver Is Entitled to Know and Investigate the Source of the Retainer

          The Receiver is indisputably entitled to know and investigate the provenance of any

funds or assets provided to the Bradley/Quinn Attorneys. Pursuant to the Court’s Orders, Asher

and Batashvili are required to assist the Receiver as he deems necessary to exercise his duties,

particularly when it comes to assets and records.

          A receiver serves not as an agent of a party but as “an officer or arm of the court . . .

appointed to assist the court in protecting and preserving, for the benefit of all parties concerned,

the properties in the court’s custody[.]” Zacarias v. Stanford Int’l Bank, Ltd., 945 F.3d 883, 896

(5th Cir. 2019) (quoting Crites, Inc., v. Prudential Ins. Co. of Am., 322 U.S. 408, 414 (1944)).

This position as officer of the court, then, imbues the Receiver with the ability to enforce certain

requests pursuant to his court-appointed duties. See Jones v. Wells Fargo Bank, N.A., 666 F.3d

955, 966 n.11 (5th Cir. 2012) (quoting Eberhard v. Marcu, 530 F.3d 122, 131–32 (2d Cir. 2008)

(recognizing that certain receivers are “equipped with a variety of tools to help preserve the

status quo,” are “directed to marshal the assets of the defendant,” and thus must “prevent the

dissipation of defendant’s assets pending further action by the court”) (internal quotation marks

omitted)). The Receiver is authorized to demand reasonable information from the Bradley/Quinn

Attorneys and/or their clients about the source of funds for the Retainer pursuant to the Court’s

Orders.

          The Court assigned the Receiver with the responsibility of protecting the interests of the

Receivership Estate by marshalling all assets within the scope of the Court’s Orders, whether




                                                    11
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 17 of 40 PageID 4417



currently held or still to be recovered. See SRO, ¶¶ 29–30. 39 In the exercise of his

responsibilities, the Receiver requested that the Bradley/Quinn Attorneys disclose the source of

their Retainer and provide an accounting to ensure that any such payments by, or for, Asher and

Batashvili were untainted and not subject to the Court’s Orders.

       The Court’s Orders impose a duty on Asher and Batashvili to “cooperate fully with and

assist” the Receiver, which expressly includes a duty to provide information which the Receiver

deems necessary to fulfill his duties to the Receivership Estate. SRO, ¶ 34. This provision also

requires the Bradley/Quinn Attorneys to provide information because it requires that “persons or

entities served with a copy of this order shall cooperate fully with and assist the Temporary

Receiver.” Id. The SRO continues: “[t]his cooperation and assistance shall include, but not be

limited to providing information to the Temporary Receiver deems necessary to exercising the

authority as provided in this Order.” Id. 40

       Notably, Arnold Spencer (“Spencer”) —current counsel of record for Asher and

Batashvili—agreed to allow the Receiver to investigate the source of funds used to pay his

attorneys’ fees. Just as he is doing with the Bradley/Quinn Attorneys, the Receiver made a

demand of Spencer about his retainer. Spencer agreed to provide the information by having his

clients testify about the source of funds at their scheduled asset depositions. At both Asher’s and



39
  The SRO is incorporated into the Entities Consent Order and Consent Order. Thus, for
simplicity, we will only cite to the SRO.
40
   Similarly, Plaintiffs, pursuant to the SRO, are “immediately allowed to inspect any records
relating or referring to the business activities or business or personal finances of the
Defendants and Relief Defendants, including, but not limited to, both hard-copy documents and
electronically stored information, wherever they may be situated and whether they are in the
possession of the Defendants, or Relief Defendant, or others. Id. at 23 (emphasis added).



                                                 12
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 18 of 40 PageID 4418



Batashvili’s asset depositions, the Receiver made a thorough inquiry into the source of funds

used for Spencer’s retainer. 41 With this information in hand from the depositions, the Receiver

and Plaintiffs are able to evaluate and investigate whether or not the source of Spencer’s retainer

is tainted and subject to the Court’s Orders.

        Given that the request made by the Receiver to the Bradley/Quinn Attorneys is narrowly

tailored, the Receiver is entitled to the requested information regarding the Retainer and the

Bradley/Quinn Attorneys are under a legal obligation to provide it. They have cited no legal

authority in their filing (D.E. # 264) to justify withholding discoverable and relevant information.

     B. Bradley/Quinn Attorneys Must Document Their Assail Inquiry, Disclose Whatever
        Information Was Obtained by this Inquiry, and Provide an Accounting to the
        Receiver Regarding the Source of the Funds Used for Their Retainer

        It is well-established law in the Fifth Circuit that attorneys bear an affirmative duty to

independently investigate the lawfulness of any payment offered by an existing or potential

client. Assail, 410 F.3d at 263. The Fifth Circuit held:

               [T]here is a clear principle that an attorney is not permitted to be
               willfully ignorant of how his representation is funded.... [W]hen
               taken together, [the legal authorities] teach that when an attorney is
               objectively on notice that his fees may derive from a pool of
               frozen assets, he has a duty to make a good faith inquiry into the
               source of those fees. Failure to make such an inquiry in the face
               of this duty will result in disgorgement of the funds.

Id. at 265 (emphasis added); see also In re Bell & Beckwith, 838 F.2d 844, 849 (6th Cir. 1988)

(attorney not entitled to bona fide purchaser status where the circumstances surrounding the

payment of his fees were sufficient to place him on notice that client’s funds were obtained by

fraud). The Ninth Circuit succinctly stated: “[t]he ‘clear principle’ recognized in Assail and Bell



41
   Fact Appendix to Plaintiffs’ Memorandum In Support of Receiver’s Motion to Compel, Exh.
1: pp. 41:23-44:24 and Exh. 2: pp. 40:3-42:1.

                                                  13
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 19 of 40 PageID 4419



& Beckwith is applicable here: an attorney is not permitted to be willfully ignorant of how his

fees are paid.” FTC v. Network Servs. Depot, Inc., 617 F.3d 1127, 1143–44 (9th Cir. 2010).

          This duty to inquire adheres once the attorney is reasonably on notice that the funds

might be tainted or might otherwise come from an unlawful source. Assail, 410 F.3d at 263.

Indeed, the evidence already in the record “clearly demonstrate[d] sufficient facts to trigger [the

lawyer’s] duty of inquiry as to the source of [his client’s] funds.” Network Servs. Depot, 617

F.3d at 1143–45 (9th Cir. 2010) (“an objectively reasonable and diligent inquiry would have

revealed that Appellant’s assets were potentially tainted by their participation in the [illegal]

scheme.”).

          Here, the Bradley/Quinn Attorneys claim to represent Asher and Batashvili in a limited

manner regarding the scope of the asset freeze. There is thus no question as to whether the

Bradley/Quinn Attorneys were actually on notice of the risks which give rise to the Assail duty to

inquire. Acknowledging this duty, the Bradley/Quinn Attorneys responded to the Receiver’s

request for information by affirming that they have undertaken such investigations as required by

Assail and additionally by asserting that they are not going to provide an accounting or other

information to the Receiver to verify their claims of having satisfied Assail. Motion to Compel

¶¶ 4-8.

          To properly discharge the Assail duty to inquire, there must be a “good-faith inquiry” by

counsel into the source of the assets. Assail, 410 F.3d at 265–66. By arguing that this duty stops

there, with no collateral duty to “show your work” to the Receiver from the necessary audit, the

Bradley/Quinn Attorneys would remove the court’s ability to probe and enforce defense

counsel’s duties under Assail and to determine whether the Retainer was paid from tainted or

suspect sources.



                                                  14
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 20 of 40 PageID 4420



       For the Bradley/Quinn Attorneys, this interaction between Assail’s duty to inquire and

the duties imposed by the Receivership creates an affirmative duty to respond to the Receiver’s

request for information as to the source of funds. In FTC v. Johnson, the Court held, applying

Assail, that Defense counsel was affirmatively obliged to respond to the Receiver’s inquiries as

to the source of certain assets. No. 2:10-cv-02203-MMD-GWF, 2013 WL 4039069, at *6 –7 (D.

Nev. Aug. 5, 2013). Following a discussion of the Assail duties and their application to the facts

at hand, Johnson held that “pursuant to the responsibilities placed upon the Receiver to maintain

the integrity of the Receivership estate, inquiries made by the Receiver as to the source of any

[funds] must be responded to.” Id. at *7. The Johnson court continues “[t]he rulings in Assail and

in Network Services Depot apply equally to payments made by parties or payments made by

nonparties; so long as the payments originate in frozen assets, and so long as counsel is apprised

that his fees ‘may derive from a pool of frozen assets,’ the duty to inquire is triggered.” Id.

(citations omitted) (emphasis added).

       According to the Receiver, a substantial amount of frozen assets have not been identified

and therefore could potentially be part of the funds used for the Retainer. Further, Asher has been

found in contempt and Batashvili has a contempt proceeding pending because of their efforts to

hide and dissipate restrained funds. Given this, it is reasonable for the Receiver to demand an

accounting of the source of funds for the Retainer and documentation of Bradley/Quinn

Attorney’s investigations under Assail. The Receiver explains: “[n]eedless to say, there are

millions of dollars of “assets” subject to the Court’s Orders that have not yet been identified by

the Receiver and the Individual Defendants have only exacerbated this problem by hiding assets

from the Receiver, transferring assets in violation of the Court’s Orders, and refusing to provide

information requested by the Receiver.” Receiver’s Motion to Compel at ¶ 14. Thus, these



                                                 15
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 21 of 40 PageID 4421



assurances by the Bradley/Quinn Attorneys—that they have satisfied Assail and that further

disclosure is unnecessary—plainly fail to satisfy the responsibility owed to the Receiver and the

Court.

         A meager affirmation from the Bradley/Quinn Attorneys that they are subjectively

comfortable with accepting the money does not meet Assail. To ensure Assail is met, the Court

should order Bradley/Quinn Attorneys to document their inquiry into the source of funds,

disclose whatever information was obtained by this inquiry, and provide an accounting to the

Receiver. Their self-serving representations are not “the end of this matter.” D.E. #264 at p. 2.

         The Assail inquiry is particularly important here where defense counsel has claimed

previously—in the pending Attorney Fee Motion—that they lack sufficient records to identify

with reasonable certainty which assets are untainted or not subject to the Court’s Orders. D.E.

#245 at p. 6. If they lack such vital information, one is hard-pressed to believe that they can

undertake the diligent inquiry required by Assail. Bradley/Quinn Attorneys’ assurances that

Assail has been satisfied are thus plainly insufficient. The evidence in the record clearly creates a

factual basis to question: 1) the source of funds for the Retainer; 2) the Bradley/Quinn Attorneys’

ability to undertake the requisite inquiry; and 3) the sufficiency and accuracy their inquiry.

Therefore, the only objectively reasonable way to actually show whether the duty to inquire was

satisfied is to grant the relief sought in the Receiver’s Motion to Compel.

   C. The Bradley/Quinn Attorneys Have No Legal Basis to Refuse to Provide the
      Information Requested by the Receiver Because Information Regarding the Source
      of Funds Paid to the Bradley/Quinn Attorneys Is Not Privileged.

         The Bradley/Quinn Attorneys have no legal basis—and cited no case law—to refuse to

provide the information requested by the Receiver because the information related to the source

of funds paid to Bradley/Quinn Attorneys is not privileged. For the privilege to attach, there must

be a confidential communication with an attorney (or subordinates) for the purpose of receiving
                                                 16
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                    Page 22 of 40 PageID 4422



legal advice. See EEOC v. BDO USA, L.L.P., 876 F.3d 690, 695 (5th Cir. 2017). The party

alleging the privilege bears the burden of proving applicability. Id. “Because the attorney-client

privilege ‘has the effect of withholding relevant information from the fact-finder,’ it is

interpreted narrowly so as to ‘appl[y] only where necessary to achieve its purpose.’” Id.

(quotation and citations omitted).

       The Fifth Circuit has held that “[t]he identity of a client is a matter not normally within

the privilege, . . . nor are matters involving the receipt of fees from a client usually privileged[.]”

In re Grand Jury Proceedings, 517 F.2d 666, 670–71 (5th Cir. 1975) (quoting U.S. v. Ponder,

475 F.2d 37, 39 (5th Cir. 1973) (internal citations omitted). A sister court in the Northern District

of Texas held: “[b]ank records relating to the transfer of funds into and out of a lawyer’s trust

account are not privileged communications.” SEC v. W Fin. Grp., LLC, No. 3-08-CV-0499-N,

2009 WL 636540, at *1 (N.D. Tex. Mar. 9, 2009) (emphasis added) (citing SEC v. First Security

Bank of Utah, N.A., 447 F.2d 166, 167 (10th Cir. 1971), cert. denied, 404 U.S. 1038 (1972);

Harris v. United States, 413 F.2d 316, 319–20 (9th Cir. 1969); O’Donnell v. Sullivan, 364 F.2d

43, 44 (1st Cir. 1966), cert. denied, 385 U.S. 969 (1966)). The W Financial Grp court continued:

“[t]hat is because the attorney-client privilege extends only ‘to the substance of matters

communicated to an attorney in professional confidence,’ and ‘[t]he deposit and disbursement of

money in a commercial checking account are not confidential communications.’” Id. (quotations

and citations omitted). The W Financial Grp quotes from a “strikingly similar case” from

Indiana:

               Case law establishes that [the lawyer’s] bank records are not
               protected by the attorney-client privilege… Even if the transactions
               could be viewed by a large stretch of the imagination to be
               communicative, in no way could they be considered confidential.
               If the [lawyer] and [her] clients sought confidentiality regarding



                                                  17
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 23 of 40 PageID 4423



               the monetary transactions, they blew any cover of secrecy by
               utilizing a commercial banking enterprise.

Id. at *1-2, (quoting Najjar v. United States, No. 1:02-cv-1807-JDT-WTL, 2003 WL 21254772

at *2 (S.D. Ind. Apr.11, 2003)). Here, the Receiver seeks information on the source of the

funding paid to the Bradley/Quinn Attorneys for their representation of Asher and Batashvili—

including payments made from non-specified sources, regardless of their connection to

Defendants or lack thereof. This information is not privileged because it is not a confidential

communication for the purpose of receiving legal advice.

       Finally, the information sought in the Motion to Compel is, in fact, beneficial to the

Bradley/Quinn Attorneys because it will remove any doubt about the provenance of the Retainer.

If after a thorough and objective inquiry, the Retainer is untainted and not subject to the Court’s

Orders, then the Bradley/Quinn Attorneys may use the Retainer as compensation for their efforts.

However, as discussed above, if the Retainer is tainted and subject to the Court’s Orders, then

they will be required to surrender those funds to the Receiver. See, e.g., In re Moffitt, Zwerling &

Kemler, P.C., 846 F. Supp. 463, 474 (E.D. Va. 1994), aff'd 83 F.3d 660, 665 (4th Cir. 1996)

(tainted funds used to pay attorneys’ fees may be “subject to forfeiture, even in the attorney’s

hands”). Failure to comply with Assail’s duty to inquire also necessitates disgorgement of funds,

even funds already paid. Assail, 410 F.3d at 256. If counsel reasonably should have known that

the funds were subject to an asset freeze, then generally “the fairest course of action is to require

counsel to bear the risks of nonpayment.” FTC v. Williams, Scott & Assocs., LLC, No. 1:14-CV-

1599-HLM, 2015 WL 7351993, at *3 (N.D. Ga. Sep. 22, 2015); see also FTC v. Sharp, No. CV-

S89-870 RDF, 1991 WL 214076, at *1–2 (D. Nev. Jul. 23, 1991).




                                                 18
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                 Page 24 of 40 PageID 4424



                                     IV.    CONCLUSION

       Plaintiffs respectfully request that the Court grant the Receiver’s Motion to Compel and

order the Bradley/Quinn Attorneys to provide the requested information because: (1) Receiver is

entitled to the information under the Court’s Orders; (2) the Bradley/Quinn Attorneys must

document their inquiry, disclose whatever information was obtained by this inquiry, and provide

an accounting to the Receiver regarding the source of the funds used for their retainer; and (3)

the Bradley/Quinn Attorneys have no legal basis to refuse to provide the information requested

by the Receiver because the information related to the source of funds paid to the Bradley/Quinn

Attorneys is not privileged. Thus, the Court should grant the Receiver’s Motion to Compel.



Dated: June 11, 2021                         Respectfully submitted,


                                             By: /s/ JonMarc P. Buffa

                                             JONMARC P. BUFFA
                                             jbuffa@cftc.gov
                                             California Bar # 217324

                                             RICHARD P. FOELBER
                                             rfoelber@cftc.gov
                                             Illinois Bar # 0840904

                                             Attorneys for Plaintiff
                                             COMMODITY FUTURES TRADING
                                             COMMISSION
                                             1155 21st Street. NW
                                             Washington, DC 20580
                                             (202) 418-5000


                                             FOR THE STATE OF ALABAMA

                                             By: /s/ Jeffery A. “Beau” Brown, Jr

                                             JEFFERY A. “BEAU” BROWN, JR., pro hac vice
                                             Beau.Brown@asc.alabama.gov
                                                19
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 25 of 40 PageID 4425



                                  Alabama Bar No. 7258R80B

                                  ANNE GUNTER, pro hac vice
                                  anne.gunter@asc.alabama.gov
                                  Alabama Bar No. 4666N91P

                                  Attorneys for Plaintiff
                                  STATE OF ALABAMA
                                  SECURITIES COMMISSION
                                  445 Dexter Avenue, Suite 12000
                                   Montgomery, AL 36104
                                  Telephone: (334) 322-8586
                                  Fax: (334) 242-0240


                                  FOR THE STATE OF ALASKA

                                  By: /s/ Robert Schmidt

                                  ROBERT SCHMIDT, pro hac vice
                                  rob.schmidt@alaska.gov
                                  Alaska Bar No. 9909048
                                  JOHN HALEY
                                  john.haley@alaska.gov
                                  Alaska Bar No. 1402010

                                  Attorneys for Plaintiff
                                  STATE OF ALASKA
                                  OFFICE OF ATTORNEY GENERAL
                                  1031 West Fourth Avenue, Suite 200
                                  Anchorage, Alaska 99501
                                  Telephone: (907) 269-6645
                                  Fax: (907) 276-3697


                                  FOR THE STATE OF ARIZONA

                                  By: /s/ Christopher Nichols

                                  CHRISTOPHER NICHOLS, pro hac vice
                                  cnichols@azcc.gov
                                  Arizona Bar No. 029958

                                  Attorney for Plaintiff
                                  ARIZONA CORPORATION COMMISSION
                                  1300 W. Washington St.

                                    20
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 26 of 40 PageID 4426



                                  Phoenix, AZ 85007
                                  Telephone: (602) 542-0639
                                  Fax: (602) 714-8120


                                  FOR THE STATE OF CALIFORNIA

                                  By: /s/ Danielle Stoumbos

                                  MARY ANN SMITH
                                  MaryAnn.Smith@dbo.ca.gov
                                  SEAN ROONEY
                                  Sean.Rooney@dbo.ca.gov
                                  DANIELLE A. STOUMBOS, pro hac vice
                                  California Bar No. 264784
                                  Danielle.Stoumbos@dbo.ca.gov

                                  Attorneys for Plaintiff
                                  STATE OF CALIFORNIA
                                  DEPARTMENT OF BUSINESS OVERSIGHT
                                  320 West Fourth Street, Suite 750
                                  Los Angeles, California 90013
                                  Telephone: (213) 503-2046
                                  Fax: (213) 576-7181


                                  FOR THE STATE OF COLORADO
                                  PHILIP J. WEISER
                                  Attorney General of the State of Colorado

                                  By: /s/ Janna Fischer

                                  JANNA FISCHER*, pro hac vice
                                  janna.fischer@coag.gov
                                  Colorado Bar No. 44952
                                  ROBERT FINKE*, pro hac vice
                                  robert.finke@coag.gov
                                  Colorado Bar No. 40756
                                  *Counsel of Record

                                  Attorneys for Plaintiff
                                  SECURITIES COMMISSIONER
                                  FOR THE STATE OF COLORADO
                                  1300 Broadway, 8th Floor
                                  Denver, Colorado 80203
                                  Telephone: (720) 508-6374

                                    21
Case 3:20-cv-02910-L Document 266 Filed 06/11/21      Page 27 of 40 PageID 4427



                                  Fax: (720) 508-6037


                                  FOR THE STATE OF DELAWARE
                                  KATHLEEN JENNINGS
                                  Attorney General of the State of Delaware

                                  By: /s/ Katherine M. Devanney

                                  KATHERINE M. DEVANNEY, pro hac vice
                                  Deputy Attorney General
                                  Delaware Bar No. 6356
                                  Texas Bar No. 24116281
                                  katherine.devanney@delaware.gov
                                  JILLIAN LAZAR
                                  Director of Investor Protection
                                  Delaware Bar No. 6049
                                  jillian.lazar@delaware.gov

                                  Delaware Department of Justice
                                  820 N. French St.
                                  Wilmington, DE 19801
                                  Telephone: (302) 577-8356
                                  Fax: (302) 577-6987

                                  Attorneys for Plaintiff the State of Delaware


                                  FOR THE STATE OF FLORIDA
                                  ASHLEY MOODY
                                  Attorney General for the State of Florida


                                  By: /s/ Victoria Butler

                                  VICTORIA BUTLER, pro hac vice
                                  Assistant Attorney General
                                  Director of Consumer Protection
                                  victoria.butler@myfloridalegal.com
                                  Florida Bar No. 861250

                                  Attorney for Plaintiff
                                  STATE OF FLORIDA
                                  OFFICE OF THE ATTORNEY GENERAL
                                  Department of Legal Affairs
                                  3507 E Frontage Rd, Suite 325

                                    22
Case 3:20-cv-02910-L Document 266 Filed 06/11/21    Page 28 of 40 PageID 4428



                                  Tampa, FL 33607-1795
                                  Telephone: (813) 287-7950
                                  Fax: (813) 281-5515


                                  By: /s/ A. Gregory Melchior

                                  A. GREGORY MELCHIOR, pro hac vice
                                  Assistant General Counsel
                                  greg.melchior@flofr.com
                                  Florida Bar No. 407290

                                  Attorney for Plaintiff
                                  STATE OF FLORIDA
                                  OFFICE OF FINANCIAL REGULATION
                                  1313 Tampa Street, Suite 615
                                  Tampa, Florida 33602-3394
                                  Telephone: (813) 218-5327
                                  Fax: (813) 272-2498


                                  FOR THE STATE OF GEORGIA

                                  By: /s/ Logan B. Winkles

                                  LOGAN B. WINKLES, pro hac vice
                                  Georgia Bar No. 136906
                                  lwinkles@law.ga.gov
                                  RONALD J. STAY, pro hac vice
                                  Georgia Bar No. 621732
                                  rstay@law.ga.gov

                                  Attorneys for Plaintiff
                                  OFFICE OF THE GEORGIA
                                  SECRETARY OF STATE
                                  Georgia Department of Law
                                  40 Capitol Square SW
                                  Atlanta, GA 30334
                                  Telephone: (404) 458-3434
                                  Fax: (404) 657-3239


                                  FOR THE STATE OF HAWAII

                                  By: /s/ Rayni M. Nakamura-Watanabe



                                    23
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 29 of 40 PageID 4429



                                  RAYNI M. NAKAMURA-WATANABE, pro hac
                                  vice
                                  Hawaii Bar No. 9032-0
                                  RNakamur@dcca.hawaii.gov
                                  PATRICIA J. MOY
                                  Hawaii Bar No. 5845-0
                                  PMoy@dcca.hawaii.gov

                                  Attorneys for Plaintiff
                                  STATE OF HAWAII
                                  SECURITIES ENFORCEMENT BRANCH
                                  335 Merchant Street, Suite 205
                                  Honolulu, Hawaii 96813
                                  Telephone: (808) 586-2740
                                  Fax: (808) 586-3977


                                  FOR THE STATE OF IDAHO
                                  OFFICE OF THE ATTORNEY GENERAL
                                  STATE OF IDAHO
                                  LAWRENCE G. WASDEN

                                  By: /s/ Loren Messerly

                                  LOREN MESSERLY, pro hac vice
                                  Deputy Attorney General
                                  loren.messerly@finance.idaho.gov
                                  Idaho Bar No. 7434

                                  Attorney for Plaintiff
                                  STATE OF IDAHO
                                  IDAHO DEPARTMENT OF FINANCE
                                  P.O. Box 83720
                                  Boise, ID 83720-0031
                                  Telephone: (208) 332-8093
                                  Fax: (208) 332-8099


                                  FOR THE STATE OF INDIANA
                                  OFFICE OF THE INDIANA ATTORNEY
                                  GENERAL
                                  Patricia Orloff Erdmann
                                  Chief Counsel of Litigation

                                  By: /s/ Jefferson S. Garn



                                    24
Case 3:20-cv-02910-L Document 266 Filed 06/11/21    Page 30 of 40 PageID 4430



                                  JEFFERSON S. GARN, pro hac vice
                                  Deputy Attorney General
                                  Jefferson.Garn@atg.in.gov
                                  Indiana Bar No. 29921-49

                                  Attorney for Plaintiff
                                  STATE OF INDIANA
                                  INDIANA SECURITIES COMMISSIONER
                                  302 W. Washington Street
                                  IGCS – 5th Floor
                                  Indianapolis, IN 46204
                                  Fax: (317) 232-7979


                                  FOR THE STATE OF KANSAS

                                  By: /s/ Thomas E. Knutzen

                                  THOMAS E. KNUTZEN, pro hac vice
                                  Special Assistant Attorney General
                                  tom.knutzen@ks.gov
                                  Kansas Bar No. 24471

                                  Attorney for Plaintiff
                                  OFFICE OF THE KANSAS SECURITIES
                                  COMMISSIONER
                                  1300 SW Arrowhead Road
                                  Topeka, KS 66604
                                  Telephone: (785) 296-7890
                                  Fax: (785) 296-6872


                                  FOR THE STATE OF KENTUCKY

                                  By: /s/ Gary Stephens

                                  GARY STEPHENS, pro hac vice
                                  Gary.stephens@ky.gov
                                  Kentucky Bar No. 87740
                                  CATHERINE FALCONER
                                  Catherine.falconer@ky.gov

                                  Attorneys for Plaintiff
                                  STATE OF KENTUCKY
                                  DEPARTMENT OF FINANCIAL INSTITUITONS
                                  500 Mero St. 2SW19

                                    25
Case 3:20-cv-02910-L Document 266 Filed 06/11/21    Page 31 of 40 PageID 4431



                                  Frankfort, KY 40601
                                  Telephone: (502) 782-9052
                                  Fax: (502) 573-8787


                                  FOR THE STATE OF MAINE

                                  By: /s/ Gregg D. Bernstein

                                  GREGG D. BERNSTEIN, pro hac vice
                                  gregg.bernstein@maine.gov
                                  Maine Bar No. 8424

                                  Attorney for Plaintiff
                                  STATE OF MAINE SECURITIES
                                  ADMINISTRATOR
                                  6 State House Station
                                  Augusta, Maine 04333
                                  Telephone: (207) 626-8800
                                  Fax: (207) 626-8828


                                  FOR THE STATE OF MARYLAND

                                  BRIAN E. FROSH
                                  ATTORNEY GENERAL OF THE STATE OF
                                  MARYLAND

                                  By: /s/ Max F. Brauer

                                  MAX F. BRAUER, pro hac vice
                                  Assistant Attorney General
                                  mbrauer@oag.state.md.us
                                  Maryland State Does Not Use Bar Numbers

                                  Attorney for Plaintiff
                                  STATE OF MARYLAND EX REL
                                  MARYLAND SECURITIES COMMISSIONER
                                  200 Saint Paul Place
                                  Baltimore, MD 21202
                                  Telephone: (410) 576-6950
                                  Fax: (410) 576-6532


                                  FOR THE PEOPLE OF MICHIGAN



                                    26
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 32 of 40 PageID 4432



                                  By: /s/ Aaron W. Levin

                                  PEOPLE OF THE STATE OF
                                  MICHIGAN, by DANA NESSEL
                                  ATTORNEY GENERAL

                                  Aaron W. Levin, pro hac vice
                                  Assistant Attorney General
                                  levina@michigan.gov
                                  Michigan Bar No. P81310

                                  Attorney for Plaintiff
                                  Michigan Department of Attorney General
                                  525 W. Ottawa Street,
                                  P.O. Box 30736
                                  Lansing, MI 48909
                                  Telephone: (517) 335-7632
                                  Fax: (517) 335-7632


                                  FOR THE STATE OF MISSISSIPPI

                                  By: /s/ Seth Shannon

                                  SETH SHANNON, pro hac vice
                                  seth.shannon@ago.ms.gov
                                  Mississippi Bar No. 103466
                                  CRYSTAL UTLEY SECOY
                                  crystal.utley@ago.ms.gov

                                  Attorneys for Plaintiff
                                  STATE OF MISSISSIPPI
                                  OFFICE OF THE ATTORNEY GENERAL
                                  P.O. Box 220
                                  Jackson, MS 39205
                                  Telephone: (769) 237-6406
                                  Fax: (601) 359-4231


                                  FOR THE STATE OF NEBRASKA
                                  L. JAY BARTEL
                                  Bureau Chief
                                  Legal Services Bureau


                                  By: /s/ Joshua R. Shasserre

                                    27
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 33 of 40 PageID 4433




                                  JOSHUA R. SHASSERRE, pro hac vice
                                  Assistant Attorney General
                                  Nebraska Bar No. 23885
                                  joshua.shasserre@nebraska.gov

                                  Attorney for Plaintiff
                                  STATE OF NEBRASKA
                                  2115 State Capitol
                                  Lincoln, NE 68509
                                  Telephone: (402) 471-3888
                                  Fax: (402) 471-3297


                                  FOR THE STATE OF NEVADA

                                  By: /s/ Erin M. Houston

                                  ERIN M. HOUSTON, pro hac vice
                                  Deputy Secretary of State, Securities Administrator
                                  Nevada Bar No. 11814
                                  ehouston@sos.nv.gov

                                  Attorney for Plaintiff
                                  STATE OF NEVADA
                                  Office of the Nevada Secretary of State
                                  Securities Division
                                  2250 North Las Vegas Blvd., Suite 400
                                  North Las Vegas, NV 89030
                                  Telephone: (702) 486-2440
                                  Fax: (702) 486-2452


                                  FOR THE STATE OF NEW MEXICO

                                  By: /s/ Alissa N. Berger

                                  ALISSA N. BERGER, pro hac vice
                                  Securities Enforcement Prosecutor
                                  New Mexico Securities Division
                                  New Mexico Bar No. 21769
                                  Alissa.Berger@state.nm.us

                                  Attorney for Plaintiff
                                  STATE OF NEW MEXICO
                                  New Mexico Securities Division

                                    28
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 34 of 40 PageID 4434



                                  New Mexico Regulation and Licensing Department
                                  5500 San Antonio Rd NE
                                  Albuquerque, New Mexico 87109
                                  Telephone: (505) 503-5987
                                  Fax: (505) 222-9848


                                  FOR THE STATE OF NEW YORK
                                  LETITIA JAMES
                                  ATTORNEY GENERAL OF THE STATE OF
                                  NEW YORK

                                  By: /s/ Tatyana Trakht

                                  TATYANA “TANYA” TRAKHT, pro hac vice
                                  Assistant Attorney General
                                  tanya.trakht@ag.ny.gov
                                  New York State Does Not Use Bar Numbers
                                  PETER POPE
                                  Chief, Investor Protection Bureau
                                  peter.pope@ag.ny.gov

                                  Attorneys for Plaintiff
                                  ATTORNEY GENERAL FOR THE STATE OF
                                  NEW YORK
                                  28 Liberty Street, 21st Floor
                                  New York, New York 10005
                                  Telephone: (212) 416-8457
                                  Fax: (212) 416-8816


                                  FOR THE STATE OF OKLAHOMA

                                  By: /s/ Robert Fagnant

                                  ROBERT FAGNANT, pro hac vice
                                  rfagnant@securities.ok.gov
                                  Oklahoma Bar No. 30548

                                  Attorney for Plaintiff
                                  OKLAHOMA DEPARTMENT OF SECURITIES
                                  204 N. Robinson Avenue, Suite 400
                                  Oklahoma City, OK 73102
                                  Telephone: (405) 280-7718
                                  Fax: (405) 280-7742



                                    29
Case 3:20-cv-02910-L Document 266 Filed 06/11/21    Page 35 of 40 PageID 4435




                                  FOR THE STATE OF SOUTH CAROLINA

                                  By: /s/ Jonathan Williams

                                  JONATHAN WILLIAMS, pro hac vice
                                  jwilliams@scag.gov
                                  South Carolina Bar No. 72509

                                  Attorney for Plaintiff
                                  STATE OF SOUTH CAROLINA
                                  OFFICE OF ATTORNEY GENERAL
                                  P.O. Box 11549
                                  Columbia, SC 29211
                                  Telephone: (803) 734-7208
                                  Fax: (803) 734-7208


                                  By: /s/ Shannon A. Wiley

                                  SHANNON A. WILEY, pro hac vice
                                  swiley@sos.sc.gov
                                  South Carolina Bar No. 69806

                                  Attorney for Plaintiff
                                  STATE OF SOUTH CAROLINA
                                  OFFICE OF THE SECRETARY OF STATE
                                  1205 Pendleton Street, Suite 525
                                  Columbia, SC 29201
                                  Telephone: (803) 734-0246
                                  Fax: (803) 734-1661


                                  FOR THE STATE OF SOUTH DAKOTA

                                  By: /s/ Clayton Grueb

                                  CLAYTON GRUEB, pro hac vice
                                  South Dakota Bar No. 4642
                                  Clayton.grueb@state.sd.us

                                  Attorney for Plaintiff
                                  South Dakota Department of Labor & Regulation,
                                  Division of Insurance
                                  2330 N. Maple Ave, Suite 1

                                    30
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 36 of 40 PageID 4436



                                  Rapid City, SD 57701
                                  Telephone: (605) 773-3563
                                  Fax: (605) 773-5369


                                  FOR THE STATE OF TENNESSEE
                                  HERBERT H. SLATERY III
                                  Attorney General and Reporter
                                  for the State of Tennessee

                                  By: /s/ James P. Urban

                                  JAMES P. URBAN, pro hac vice
                                  Deputy Attorney General
                                  TN B.P.R. No. 033599
                                  james.urban@ag.tn.gov

                                  Office of Tennessee Attorney General
                                  Financial Division
                                  P.O. Box 20207
                                  Nashville, TN 37202-0207
                                  Telephone: (615) 741-3739
                                  Fax: (615) 532-8223

                                  Attorney for Plaintiff
                                  Commissioner of the Tennessee Department of
                                  Commerce and Insurance


                                  FOR THE STATE OF TEXAS
                                  KEN PAXTON
                                  Attorney General of Texas

                                  BRENT WEBSTER
                                  First Assistant Attorney General

                                  GRANT DORFMAN
                                  Deputy First Assistant Attorney General

                                  SHAWN COWLES
                                  Deputy Attorney General for Civil Litigation




                                    31
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 37 of 40 PageID 4437



                                  JOSHUA R. GODBEY
                                  Division Chief
                                  Financial Litigation and Charitable Trusts Division

                                  By: /s/ Christina Cella

                                  CHRISTINA CELLA
                                  Assistant Attorney General
                                  State Bar No. 24106199
                                  christina.cella@oag.texas.gov
                                  LEA N. BRIGTSEN
                                  Assistant Attorney General
                                  State Bar No. 24054504
                                  lea.brigtsen@oag.texas.gov

                                  Financial Litigation and Charitable Trusts Division
                                  P.O. Box 12548
                                  Austin, Texas 78711-2548
                                  Telephone: (512) 475-2952
                                  Fax: (512) 477-2348
                                  Attorneys for Plaintiff the State of Texas


                                  FOR THE STATE OF WASHINGTON

                                  By: /s/ Ian S. McDonald

                                  IAN S. MCDONALD, pro hac vice
                                  Washington Bar No. 41403
                                  Ian.McDonald@atg.wa.gov
                                  Telephone: (360) 586-3264
                                  Fax: (360) 664-0229

                                  Attorney for Plaintiff
                                  Washington State Department of Financial
                                  Institutions, Securities Division
                                  150 Israel Rd. SW
                                  Tumwater, WA 98501
                                  Telephone: (360) 902-8700
                                  Fax: (360) 902-0524


                                  FOR THE STATE OF WEST VIRGINIA

                                  By: /s/ Michael Nusbaum



                                    32
Case 3:20-cv-02910-L Document 266 Filed 06/11/21     Page 38 of 40 PageID 4438



                                  MICHAEL NUSBAUM, pro hac vice
                                  michael.nusbaum@wvsao.gov
                                  West Virginia Bar No. 12708

                                  Attorney for Plaintiff
                                  STATE OF WEST VIRGINIA
                                  WEST VIRGINIA SECURITIES COMMISSION
                                  1900 Kanawha Boulevard, East
                                  Building 1, Room W-100
                                  Charleston, WV 25305
                                  Telephone: (304) 558-2251
                                  Fax: (304) 558-4211


                                  FOR THE STATE OF WISCONSIN
                                  JOSHUA L. KAUL
                                  Attorney General
                                  State of Wisconsin
                                  Wisconsin Department of Justice

                                  By: /s/ Shannon A. Conlin

                                  SHANNON A. CONLIN, pro hac vice
                                  Assistant Attorney General
                                  Wisconsin Bar No. 1089101
                                  Conlinsa@doj.state.wi.us

                                  WISCONSIN DEPARTMENT OF JUSTICE
                                  Post Office Box 7857
                                  Madison, WI 53707-7857
                                  Telephone: (608) 266-1677
                                  Fax: (608) 267-2779

                                  Attorney for Plaintiff State of Wisconsin


                                  FOR THE IOWA INSURANCE
                                  COMMISSIONER
                                  DOUGLAS M. OMMEN

                                  By: /s/ Adam J. Kenworthy
                                  ADAM KENWORTHY* pro hac vice
                                  Iowa Bar No. AT0012137
                                  Enforcement Attorney
                                  adam.kenworthy@iid.iowa.gov



                                    33
Case 3:20-cv-02910-L Document 266 Filed 06/11/21   Page 39 of 40 PageID 4439



                                  Attorney for Plaintiff
                                  IOWA INSURANCE DIVISION
                                  1963 Bell Ave, Ste 100
                                  Des Moines, IA 50315
                                  Telephone: (515) 654-6562
                                  Fax: (515)-654-6500




                                    34
Case 3:20-cv-02910-L Document 266 Filed 06/11/21                   Page 40 of 40 PageID 4440



                                 CERTIFICATE OF SERVICE

       On June 11, 2021, I electronically filed the foregoing PLAINTIFFS MEMORANDUM

OF LAW IN SUPPORT OF RECEIVER’S MOTION TO COMPEL with the Clerk of this Court

in the above captioned matter using the CM/ECF system and I am relying upon the transmission

of the Clerk’s Notice of Electronic Filing for service upon all parties in this.



                                                       /s/ JonMarc P. Buffa




                                                  35
